            Case 2:20-cv-00317-RAJ-BAT Document 13 Filed 04/15/20 Page 1 of 4




 1                                                           THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     WELLS FARGO BANK, N.A.,                         Case No. 2:20-cv-00317–RAJ-BAT
10
                    Plaintiff,                       STIPULATION AND ORDER FOR
11                                                   INTERPLEADER OF FUNDS AND
            v.                                       DISMISSAL
12
     ARMANDO CADENA and
13   EXPEDITORS INTERNATIONAL OF
     WASHINGTON, INC.,
14
                    Defendants.
15

16          All parties, by and through their undersigned counsel, hereby stipulate to the following

17   and request that the Court enter the adjoining order.

18                                            STIPULATION

19          1.      That this Court has jurisdiction over the parties;

20          2.      That this Court should permit interpleader plaintiff Wells Fargo Bank, N.A.

21   (“Wells Fargo”) to deduct its reasonable costs and attorneys’ fees incurred in connection with

22   this action, in the amount of $5,891.00, from the $1,115,328.23 restrained funds (the “Restrained

23   Proceeds”) in Wells Fargo Crown Banking Account (Acct. # XXXXXX1567; the “Wells Fargo

24   Cadena Account”) as a result of conflicting claims, and deposit the remaining $1,109,437.23 (the

25   “Interpleaded Funds”) with the Registry of the Court pursuant to Local Civil Rule 67(a);

26
                                                                         FOX ROTHSCHILD LLP
     STIPULATION AND ORDER FOR INTERPLEADER                                 1001 Fou rth Avenu e, Sui t e 4500
     AND DISMISSAL - (No. 2:20-cv-00317 -BAT) - 1                           Seattle, Washington 98154-1192
                                                                                              206.624 .3600
            Case 2:20-cv-00317-RAJ-BAT Document 13 Filed 04/15/20 Page 2 of 4




 1          3.      That this Court issue an order requiring the parties to the above-styled cause to

 2   interplead as to their rights and settle or litigate amongst themselves their claims and rights to the

 3   Restrained Proceeds; 1

 4          4.      That Wells Fargo be discharged from all liability to any of the parties to this

 5   action concerning Wells Fargo’s obligations in connection with the Restrained Proceeds, the

 6   Interpleaded Funds, and/or the Wells Fargo Cadena Account, including but not limited to any

 7   and all transactions conducted therein;

 8          5.      That defendants Armando Cadena and Expeditors International of Washington,

 9   Inc. be enjoined and prohibited from instituting any actions against Wells Fargo and/or its

10   agents, affiliates, employees and servants, in connection with the Restrained Proceeds, the

11   Interpleaded Funds, and/or the Wells Fargo Cadena Account, including but not limited to any

12   and all transactions conducted therein; and

13          6.      That Wells Fargo be dismissed, with prejudice, as a party to this action.

14

15          DATED this 14th day of April, 2020.

16                                             FOX ROTHSCHILD LLP

17
                                               By /s/ Al Roundtree
18                                                Wendy E. Lyon, WSBA #34461
                                                  Al Roundtree, WSBA #54851
19                                                1001 Fourth Avenue, Suite 4500
                                                  Seattle, WA 98154
20                                                Ph (206) 624-3600
                                                  Fax (206) 389-1708
21                                                Email: wlyon@foxrothschild.com
                                                  aroundtree@foxrothschild.com
22
                                                   Attorneys for Plaintiff
23

24   1Defendant Expeditors International of Washington, Inc. (“Expeditors”) has initiated a separate
     action against defendant Armando Cadena (“Cadena”), which in part concerns the funds
25   deposited in the Wells Fargo Crown Banking Account (Acct. # XXXXXX1567) that is the
     subject of this action. See Expeditors International of Washington, Inc. v. Armando Cadena
26   Santillana, W.D.Wash. No. 2:20-cv-00349-TSZ (the “Expeditors Action”).
                                                                         FOX ROTHSCHILD LLP
     STIPULATION AND ORDER FOR INTERPLEADER                                    1001 Fou rth Avenu e, Sui t e 4500
     AND DISMISSAL - (No 2:20-cv-00317-RAJ-BAT) - 2                            Seattle, Washington 98154-1192
                                                                                                 206.624 .3600
           Case 2:20-cv-00317-RAJ-BAT Document 13 Filed 04/15/20 Page 3 of 4




 1                                       SAVITT BRUCE & WILLEY LLP

 2
                                          By /s/ Stephen C. Willey
 3                                           Stephen C. Willey, WSBA #24499
                                             1425 Fourth Avenue, Suite 800
 4                                           Seattle, WA 98101-2272
                                             Telephone: 206.749.0500
 5                                           Email: swilley@sbwllp.com
 6                                             Attorneys for Expeditors International of
                                               Washington, Inc.
 7
                                         STOKES LAWRENCE, P.S.
 8

 9                                        By /s/ Joshua D. Harms
                                             Mathew L. Harrington, WSBA #33276
10                                           Joshua D. Harms, WSBA #55679
                                             1420 Fifth Avenue, Suite 3000
11                                           Seattle, WA 98101
                                             Telephone: (206) 626-6000
12                                           Email: mathew.harrington@stokeslaw.com
                                             joshua.Harms@stokeslaw.com
13
                                               Attorneys for Armando Cadena
14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                       FOX ROTHSCHILD LLP
     STIPULATION AND ORDER FOR INTERPLEADER                               1001 Fou rth Avenu e, Sui t e 4500
     AND DISMISSAL - (No 2:20-cv-00317-RAJ-BAT) - 3                       Seattle, Washington 98154-1192
                                                                                            206.624 .3600
               Case 2:20-cv-00317-RAJ-BAT Document 13 Filed 04/15/20 Page 4 of 4




 1                                                  ORDER

 2             Based on the forgoing stipulation and a review of the records on file, the Court HEREBY

 3   FINDS that it has jurisdiction over the parties and FURTHER ORDERS:

 4             1.     Plaintiff Wells Fargo Bank, N.A. to deduct from the $1,115,328.23 (“Restrained

 5   Proceeds”) its reasonable costs and fees incurred in bringing this action, in the amount of

 6   $5,891.00, and, pursuant to Local Civil Rule 67(a), deposit the remaining $1,109,437.23 (the

 7   “Interpleaded Funds”) with the Registry of the Court within fourteen (14) days of this Order;

 8             2.     Defendants to interplead as to their rights and settle or litigate amongst
 9   themselves their claims and rights to the Interpleaded Funds;
10             3.     Plaintiff Wells Fargo Bank, N.A. be discharged from all liability to any of the
11   parties to this action concerning Wells Fargo’s obligations related to the Restrained Proceeds, the
12   Interpleaded Funds, and/or or the bank accounts and financial transactions giving rise to this
13   action;
14             4.     Defendants to be enjoined and prohibited from instituting any actions against
15   Plaintiff Wells Fargo Bank, N.A. and/or its agents, affiliates, employees and servants, in
16   connection with the Restrained Proceeds, the Interpleaded Funds, and/or the bank accounts and
17   financial transactions giving rise to this action;
18             5.     Plaintiff Wells Fargo Bank, N.A. is hereby dismissed, with prejudice, as a party to
19   this action.
20
               DATED this 15th day of April, 2020.
21

22                                                           A
                                                             The Honorable Richard A. Jones
23                                                           United States District Judge

24

25

26
                                                                             FOX ROTHSCHILD LLP
     STIPULATION AND ORDER FOR INTERPLEADER                                     1001 Fou rth Avenu e, Sui t e 4500
     AND DISMISSAL - (No 2:20-cv-00317-RAJ-BAT) - 4                             Seattle, Washington 98154-1192
                                                                                                  206.624 .3600
